Case: 20-51018     Document: 00515843952         Page: 1     Date Filed: 04/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-51018                           April 30, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Deborah Laufer,

                                                           Plaintiff—Appellant,

                                       versus

   Galtesvar OM, L.L.C.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:20-CV-588


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Deborah Laufer is a person with a disability within the meaning of
   Title III of the Americans with Disabilities Act (“ADA”). See 42 U.S.C.
   § 12182 et seq. She sued Galtesvar, owner and operator of the Quality Inn &
   Suites in Carizzo, Texas, alleging violations of federal regulations because


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-51018       Document: 00515843952            Page: 2   Date Filed: 04/30/2021




                                       No. 20-51018


   third-party websites did not provide an option to book accessible rooms or
   information regarding whether such rooms were available at the Quality Inn
   & Suites. See 28 C.F.R. § 36.302(e)(1). She has filed hundreds of similar
   lawsuits across the country, considering herself an ADA “tester.” The
   district court dismissed Laufer’s claims for lack of standing because her
   injuries were insufficiently “concrete” to confer standing. We AFFIRM.
          We review the district court’s dismissal for lack of subject-matter
   jurisdiction de novo. Campos v. United States, 888 F.3d 724, 729 (5th Cir.
   2018). Laufer bears the burden of proof for a Rule 12(b)(1) motion to dismiss.
   See Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). Standing
   requires an injury in fact that is “an invasion of a legally protected interest
   which is (a) concrete and particularized and (b) actual or imminent, not
   conjectural or hypothetical.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560
   (1992) (quotation marks and citations omitted).
          This court recently issued a decision that addressed the identical issue
   presented here by the same plaintiff. See Laufer v. Mann Hosp., L.L.C., No.
   20-50858, slip op. (5th Cir. Apr. 28, 2021). The result therefore must be the
   same. Laufer’s injury is insufficiently concrete to confer standing, as she
   never alleged in either case that she tried or intended to book a room at the
   relevant defendant’s hotel. See id. at 4. Just as in that case, she made only a
   general assertion of her “plans to travel to Texas as soon as the Covid crisis
   is over and it is safe to travel.” See id. at 4.
          AFFIRMED.




                                             2